Citation Nr: 0307309	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  99-21 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for spondylosis at L5-S1.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran served on active duty from August 1981 to 
September 1985.       

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in July 1999 of 
the Department of Veterans Affairs (VA) Regional Office in 
Togus, Maine, which assigned a 40 percent disability rating 
to the spondylosis at L5/S1.  The veteran expressed 
disagreement with the disability rating.  

In August 2001, this matter was remanded to the RO for 
additional development.  


FINDINGS OF FACT

1.  The service-connected spondylosis at L5/S1 is principally 
manifested by complaints of severe constant pain with 
findings of intermittent muscle spasm and severe limitation 
of motion of the lumbar spine, without objective evidence of 
pronounced intervertebral disc disease with persistent 
symptoms compatible with sciatic neuropathy with absent ankle 
jerk or other neurological findings appropriate to the site 
of diseased disc or incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

2.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards for evaluating the service-
connected spondylosis at L5/S1.  



CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for spondylosis at L5/S1 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (in effect prior to September 23, 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) 67 Fed. Reg. 
54345-54349 (August 22, 2002) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293).

2.  An extraschedular disability rating for the service-
connected spondylosis at L5/S1 is not warranted.  38 C.F.R. 
§ 3.321(b) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran was afforded VA examinations in November 2000 and 
March 2002 to determine the nature and extent of the service-
connected low back disability.  Pertinent VA treatment 
records were obtained.  The veteran was afforded a hearing 
before the Board in July 2001.  The veteran and his 
representative have been provided with a statement of the 
case that discusses the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notifies 
them of the evidence needed by the veteran to prevail on the 
claim.  In a letters dated in June 2000, December 2001, and 
August 2002, the RO notified the veteran of the evidence 
needed to substantiate his claim and offered to assist him in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the veteran needed to submit and what evidence 
VA would try to obtain.  In a January 2003 letter, the Board 
notified the veteran of the revised provisions of the rating 
criteria for disc disease, and gave the veteran another 
opportunity to submit additional evidence and argument.  In a 
February 2003 statement, the veteran stated that he had no 
additional evidence to submit.  The Board finds that the VA 
notified the veteran and the veteran's representative of the 
information and any medical or lay evidence, not previously 
submitted, that is necessary to substantiate the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2002). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2002).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2002).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  The joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and non 
weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2002).  



Rating Criteria for back disabilities

Under the provisions of Diagnostic Code 5292, limitation of 
motion of the lumbar spine, a 10 percent evaluation is 
warranted for slight limitation of motion, a 20 percent 
evaluation is assigned for moderate limitation of motion, and 
a 40 percent evaluation is assigned for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  

Under Diagnostic Code 5295, lumbosacral strain, a zero 
percent evaluation is assigned for slight subjective symptoms 
only.  A 10 percent rating is assigned when there is 
characteristic pain on motion.  A 20 percent rating is 
assigned where there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

While this appeal was pending, the applicable rating criteria 
for intervertebral disc disease were amended effective 
September 23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002).

Under the former provisions of Diagnostic Code 5293, 
intervertebral disc disease, a noncompensable evaluation is 
assigned for postoperative, cured intervertebral disc 
disease, a 10 percent evaluation is assigned for mild 
intervertebral disc disease, a 20 percent rating is assigned 
for intervertebral disc syndrome which is moderate with 
recurring attacks, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(in effect prior to September 23, 2002).  

Under the revised provisions of Diagnostic Code 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. 

A 60 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months; a 40 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
a 20 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; and a 10 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note 1.  

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 2.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note 3.

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Factual Background

A July 1996 VA examination report reflects a diagnosis of 
spondylolysis at L5/S1.  The examiner noted that the veteran 
had no neurological deficits.  The veteran reported having 
low-grade back pains every day in a dull and persistent 
manner.  Examination revealed point tenderness at the 
lumbosacral junction.  

A March 1999 VA X-ray examination report reflects an 
impression of degenerative changes of the L5-S1 facet joints 
without acute fracture or subluxation.  No disc space 
narrowing was identified.  

A March 1999 evaluation report indicates that the veteran 
reported having severe back pain with weakness, fatigue, lack 
of endurance, and stiffness.  He stated that the pain was 
present 24 hours a day.  The veteran reported that there were 
no medications that seemed to make any difference.  He 
reported that he was unable to get up or down stairs and he 
could not do much work at this time.  The veteran reported 
that his back pain interfered with his daily activities.  The 
veteran reported that he was currently employed as an 
aircraft technician and he had a lot of difficulty performing 
his job because of the pain.  Examination of the lumbar spine 
revealed painful motion and muscle spasm in the upper right 
side of the spine.  He had weakness in his spine and he was 
not able to push back against a hand.  Musculature appeared 
normal with no wasting; his posture was normal.  Range of 
motion was flexion to 30 degrees, extension to 15 degrees, 
lateral flexion to 15 degrees, and rotation to 15 degrees.  
Range of motion was affected by pain, fatigue, and weakness. 
The examiner noted that when the veteran had repeated motion, 
he seemed to have a lack of endurance.  Neurological 
examination of the lower extremities revealed motor function 
of a 3/4 out of 5 muscle power.  He had no change in sensory 
and his reflexes were normal.  X-ray examination revealed 
anterolisthesis of L5 on S1.  There were degenerative changes 
present in L5-S1.  The diagnosis was spondylolysis at L5/S1 
and degenerative arthritis of the L5/S1 joints.  

VA treatment records dated in March 1999 show that the 
veteran reported that his back still hurt after walking for 
30 minutes.  He was advised to continue with his back 
exercises.  A September 1999 VA treatment record indicates 
that the veteran had chronic recurrent low back pain.   

An October 1999 report of computed tomography (CT) scan of 
the lumbar spine indicates that the impression was spasm in 
an otherwise normal lumbosacral spine showing early signs of 
degenerative disc disease of the L1-L2 interspaces which was 
noted to be a minor abnormality.  

An October 1999 VA X-ray examination report reflects an 
impression of no evidence of herniated disc or abnormality in 
a CT scan from L3 to S1; spasm of the upper lumbar spine was 
seen.  

An October 1999 VA neurological consultation report reveals 
that the veteran reported that after the back injury in 
service, he experienced some leg symptoms including numbness 
and tingling with no pain along the anterior, lateral, 
posterior thigh regions, posterior calf, and the entire foot.  
It was noted that the veteran had been out of work since 
moving from North Carolina.  Examination revealed that the 
veteran's gait was normal.  There was tenderness along the 
bilateral paravertebral regions of the L4-5 which radiated 
approximately to the scapula and laterally into the posterior 
hip region.  Neurological examination revealed that deep 
tendon reflexes were 2+.  There was no atrophy.  Motor 
examination was 5/5 bilaterally.  Sensory examination 
revealed decreased to pinprick along the left lateral, medial 
posterior calf.   The dorsum of the foot and heel was 
reportedly only a pressure sensation.  Flexion at the waist 
was to less than 10 degrees and extension was to less than 5 
degrees.  The neurologist noted that the CT scan was 
completely normal with a spondylosis defect at L5/S1 without 
spondylolithesis.  The neurologist stated that review of the 
X-ray examination revealed a small finding of broad-based 
chronic disc bulging at L5/S1, not interfering with the 
thecal sac or forminal laxity.  The neurologist noted that at 
L4-5, there was some facet hypertrophy seen in the L5 body 
region.   The assessment was chronic low back discomfort 
associated with musculoskeletal dysfunction, lumbar 
spondylosis, and pars defect.  Surgical intervention was not 
warranted at that time.  The plan was to treat conservatively 
and to use Ibuprofen and muscle relaxants as needed.  

VA treatment records dated in November 1999 and December 1999 
indicate that the veteran continued to have low back pain.  A 
March 2000 VA treatment record reveals that the veteran had 
low back pain and he was unable to sleep.  He stated that the 
pain was an 8 out of a 10 and the medication provided no 
relief.  

An August 2000 VA treatment record notes that the veteran 
reported having back pain that was an 8 out of a 10.  He 
reported that he had slim to no relief with the Darvocet.  In 
an addendum, the physician noted that the veteran had partial 
pain relief with Darvocet.  Examination revealed that leg 
raise caused pain at 50 percent with muscle spasm and 
tightness that radiated to the hips.  There was some point 
tenderness in the paravertebral lumbar region.  

An August 2000 neurological consultation report reveals that 
the veteran had a multi-month history of upper and lower 
lumbar pain with radiation to the chest and both legs 
associated with paresthesias and numbness of the both legs.  
Generalized disuse was present.  It was noted that the pain 
was constant and severe and impaired the veteran's lifestyle.  
The veteran took nonnarcotic analgesics daily for pain.  
Examination revealed full flexion.  Straight leg raising was 
negative.  The back was nontender and there were no 
paravertebral muscle spasms.  Neurological examination 
revealed no alteration of dermatomal sensation.  There was no 
dermatomal weakness or disuse on the bilateral lower 
extremities.  There were normal knee and ankle reflexes.  The 
neurologist indicated he reviewed the radiologic results over 
the last four years and he noted that the CT scan revealed no 
major abnormalities.  The clinical impression was chronic 
pain with no evidence of active radiculopathy.    

A November 2000 VA examination report reveals that the 
veteran reported having constant pain even when lying in bed.  
He stated that the pain was aggravated by spasms and stabbing 
episodes.  The veteran stated that the pain radiated up the 
posterior back and into the legs and hips.  The veteran 
reported that numbness affected both legs and extended to the 
feet and was present "all the time."  The veteran reported 
that the numbness extended into all the toes of each foot and 
into the bottom of the foot and it was associated with a 
tingling feeling.  It was noted that the veteran claimed to 
have decreased sensation in the right dorsal foot and the 
right medial and lateral calf.  The veteran took Darvocet for 
the pain.  

Range of motion was flexion to 20 degrees with onset of pain, 
lateral bending to 5 degrees with onset of pain, rotation to 
10 degrees limited by pain, and extension to zero degrees.  
There was no motor deficit.  There was no visible atrophy.  
Straight leg raising was to 20 degrees bilaterally with 
severe onset of low back pain.  X-ray examination of the 
lumbar spine revealed spondylolysis at L5-S1 with an apparent 
minor grade one forward displacement.  The examiner noted 
that a CT scan in October 1999 did not reveal any evidence of 
nerve root compression.  The impression was recurrent low 
back strain and spondylolithesis at L5-S1 grade one.  The 
examiner stated that in spite of the complaints of numbness 
in both legs, there was no genuine radicular deficits 
demonstrated.  The examiner noted that a Magnetic Resonance 
Imaging (MRI) was ordered.  In an addendum, the examiner 
noted that the MRI in November 2000 did not show any nerve 
root compression.     

A November 2000 MRI report indicates that there was diffuse 
degenerative disc disease from T11-T12 to L5-S1 characterized 
by varying degrees of disc bulging and facet joint 
hypertrophy.  There was a slight paracentral disc protrusion 
but no disc herniation or spinal stenosis.  

VA treatment records dated in January 2001, May 2001, 
September 2001, and January 2002 indicate that the veteran 
continued to have back pain and he described the pain as a 5 
to 8 out of 10.  

A March 2002 VA examination report reveals that the veteran 
reported having constant low back pain when sitting, 
standing, or walking.  He stated that the numbness extended 
to the anterior thighs and his posterior calves.  He did not 
describe any sphincter-related problems.  He did not describe 
weakness.  His lack of endurance was modified by the amount 
of pain that he experienced on any given day.  He modified 
the pain with Darvocet three to four times a day.  The 
veteran was prescribed a brace in the past but the records 
suggest that he does not use it a great deal.  The veteran 
tried to walk on a treadmill ten minutes per day but the 
discomfort prevented him from any longer exercise program.  
The veteran described muscle spasms up and down his back, 
particularly in the interscapular area.  

Examination revealed that the veteran walked with a normal 
gait.  He disrobed effortlessly.  Examination of the back 
revealed a decent postural set-up.  There was a moderate 
degree of lower lumbar discomfort with palpation.  Range of 
motion was flexion to 20 degrees, hyperextension to 3 to 5 
degrees with pain throughout, and lateral flexion to 30 
degrees with pain.  Rotation was relatively comfortable and 
was to 50 degrees.  When supine, straight leg raising was to 
80 degrees with radicular symptoms.  Sensation was intact to 
pinprick and light tough in the lower extremities.  The 
veteran was able to toe and heel without difficulty.  The 
examiner indicated that review of the most recent radiographs 
including CT scan and MRI revealed relatively unremarkable 
findings with early changes of degenerative disc disease at 
L1-2.  There was no evidence of new or old fractures.  The 
diagnosis was chronic lumbosacral strain with mild 
degenerative joint disease.  The examiner noted that the 
symptoms were markedly out of proportion to the physical 
findings.        

Analysis

The RO has rated the veteran's service-connected spondylosis 
at L5/S1 as 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  A 40 percent evaluation is the maximum 
allowable rating under Diagnostic Code 5295.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.    

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the lumbar spine.  Ankylosis of the lumbar spine 
has not been demonstrated.  Thus, Diagnostic Codes 5289 is 
not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5289, 5295 (2002).  

The veteran's spondylosis at L5/S1 may also be rated in the 
alternative under Diagnostic Code 5292, limitation of motion 
of the lumbar spine.  However, a 40 percent evaluation is the 
highest possible evaluation under Diagnostic Code 5292.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  

The Board also considered whether a higher evaluation is 
warranted for the service-connected spondylosis at L5/S1 
under Diagnostic Code 5293, intervertebral disc disease.  The 
veteran's claim of entitlement to an increased evaluation for 
the lumbar spine was filed in January 1999.  While this 
appeal was pending, the applicable rating criteria for 
intervertebral disc disease were amended effective September 
23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).

The Board notes that where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent Congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  In VAOPGCPREC 3-2000, the General Counsel held that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.

In accordance with Karnas; supra, and VAOPGCPREC 3-2000, the 
Board has compared both versions of the rating criteria for 
intervertebral disc disease and has determined that the 
neither version is more favorable to the veteran's claim.  
Thus, in accordance with Karnas; supra, and VAOPGCPREC 3-
2000, the Board will analyze the veteran's claim under the 
former version of the rating criteria for intervertebral disc 
disease before September 23, 2002, the effective date of the 
amended regulations, and will analyze the veteran's claim 
under the revised provisions of Diagnostic Code 5293 from 
September 23, 2002.  

In applying the law to the existing facts, the Board finds 
the preponderance of the evidence of record is against the 
assignment of a disability evaluation in excess of 40 percent 
for the service-connected spondylosis at L5/S1 from January 
26, 1999 to September 23, 2002 under the former provisions of 
Diagnostic Code 5293.  As noted above, under the former 
provisions of Diagnostic Code 5293, a 60 percent evaluation 
is assigned for intervertebral disc disease which is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect 
prior to September 23, 2002).  

The medical evidence of record shows that the veteran 
experiences characteristic pain due to the back disability 
and he describes the pain as severe and constant.  The 
medical evidence demonstrates that the veteran has 
intermittent muscle spasm.  The medical evidence further 
shows that the veteran has complaints of pain radiating to 
the legs and numbness, tingling, and decreased sensation in 
the legs.  

However, the medical evidence does not reflect findings of 
pronounced disc disease with persistent symptoms compatible 
with sciatic neuropathy or other neurological findings 
appropriate to the site of the diseased disc.  There are no 
findings of absent ankle jerk.  The medical evidence of 
record shows that the disc disease is characterized as minor, 
slight, or mild.  The March 1999 VA X-ray examination of the 
lumbar spine revealed no disc space narrowing.  An October 
1999 report of a CT scan of the lumbar spine notes that the 
impression was early signs of degenerative disc disease at 
the L1-L2 interspace which was noted to be a minor 
abnormality.  The October 1999 VA X-ray examination report 
indicates that there was no evidence of a herniated disc or 
abnormality from L3 to S1.  The October 1999 VA neurological 
examination report indicates that the veteran had complaints 
of numbness and tingling in the legs.  Examination revealed 
that sensory examination was decreased to pinprick along the 
left calf.  The VA neurologist reviewed the CT scan results 
and the X-ray findings.  The neurologist stated that the CT 
scan was completely normal with a spondylosis defect at 
L5/S1.  The neurologist further stated that the X-ray results 
revealed a small finding of broad-based chronic disc bulging 
at L5/S1 which did not interfere with the thecal sac or 
forminal laxity.  The August 2000 VA neurological 
consultation report indicates that the neurologist reviewed 
the radiologic findings from the past four years and 
concluded that the results showed no major abnormalities.  
The neurologist indicated that there was no evidence of 
active radiculopathy.  Ankle reflexes were normal.  The 
examiner stated that there was no alteration of dermatomal 
sensation and no dermatomal weakness.  The November 2000 VA 
examination report indicates that the examiner noted that 
despite the complaints of numbness in the legs, there were no 
genuine radicular deficits.  The examiner further indicated 
that the November 2000 MRI did not show any nerve root 
compression.  The March 2002 VA examination report indicates 
that sensation was intact to pinprick and light touch in the 
lower extremities.  The examiner reviewed the most recent CT 
scan and MRI findings and noted that the findings revealed 
relatively unremarkable findings with early changes of 
degenerative disc disease at L1-2.  The examiner indicated 
that the veteran had chronic lumbosacral strain with mild 
degenerative joint disease.  The examiner noted that the 
symptoms were markedly out of proportion to the physical 
findings.      

Thus, the Board finds that a disability evaluation in excess 
of 40 percent for the service-connected spondylosis at L5/S1 
under the former provisions of Diagnostic Code 5293 prior to 
September 23, 2002 is not warranted since after extensive 
evaluation and testing, there is no evidence of pronounced 
disc disease with persistent symptoms compatible with sciatic 
neuropathy or other neurological findings appropriate with 
the sit of the diseased disc.    

In applying the law to the existing facts, the Board finds 
the preponderance of the evidence of record is against the 
assignment of a disability evaluation in excess of 40 percent 
for service-connected spondylosis at L5/S1 from September 23, 
2002 under the revised provisions of Diagnostic Code 5293.  
The record does not reflect findings of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  There is no 
medical evidence of incapacitating episodes of disc disease.  
An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (in 
effect from September 23, 2002).  

The VA treatment records and examination reports show that 
the veteran complains of severe and constant back pain.  The 
medical evidence of record shows that the veteran has 
episodes of back pain which require treatment by a physician.  
The VA treatment records show that the veteran has 
exacerbations of the back pain and during those episodes, the 
veteran reported that the medication does not relieve the 
pain.  However, there is no indication in the VA treatment 
records that during these episodes, the veteran was 
prescribed bed rest.  The VA treatment records show that the 
veteran was prescribed medication and he was sometimes 
advised to continue with back exercises.  The VA treatment 
records do not establish that the veteran was prescribed bed 
rest due to the lumbar spine disability for six weeks during 
the past twelve months.  

Thus, the Board finds that a disability evaluation in excess 
of 40 percent is not warranted for the service-connected 
spondylosis at L5/S1 from September 23, 2002 under the 
revised provisions of Diagnostic Code 5293 since there is no 
evidence of intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  The Board also finds that there is no 
medical evidence of a separate neurological disability in 
addition to the orthopedic symptomatology caused by the 
service-connected spondylosis at L5/S1.      

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for service-connected spondylosis at L5/S1.  See 
also DeLuca v. Brown, 8 Vet. App. at 206.  However, in 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
In the instant case, the veteran is receiving a 40 percent 
evaluation under Diagnostic Code 5295 which is the maximum 
allowable rating for limitation of motion of the lumbar 
spine.  Accordingly, the aforementioned provisions of 
38 C.F.R. § 4.40 and § 4.45 are not for consideration.  See 
Johnston, 10 Vet. App. at 85. 

In summary, for the reasons and bases expressed above the 
Board concludes that a disability evaluation in excess of 40 
percent is not warranted for the service connected 
spondylosis at L5/S1.  The preponderance of the evidence is 
against the veteran's claim and the claim is denied.

Consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)

The Court of Appeals for Veterans Claims (Court) has held 
that the question of an extraschedular rating is a component 
of a veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 157 (1996).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2002).

"An exceptional case includes such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
(finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure).  In the March 2000 
supplemental statement of the case, the RO specifically 
considered whether an extraschedular rating under 38 C.F.R. 
§ 3.321(b) should be assigned as to the service-connected 
spondylosis at L5/S1.  The RO concluded that this case did 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating standards.  

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for an extraschedular 
rating for the service-connected spondylosis at L5/S1 under 
38 C.F.R. § 3.321(b).    

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The service-connected 
spondylosis at L5/S1is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 and a 40 percent evaluation is currently 
assigned.  Pursuant to Diagnostic Code 5295, a lumbosacral 
strain is rated on the basis of limitation of motion, pain 
and muscle spasm.  The evidence shows that the service-
connected spondylosis at L5/S1 does not present an unusual or 
exceptional disability picture.  The Board finds that the 
veteran's symptoms of severe limitation of motion, 
intermittent muscle spasm and pain are consistent with the 
criteria in the Rating Schedule.  The veteran's symptoms are 
normal manifestations of a lumbar spine disorder and such 
symptoms are contemplated under Diagnostic Code 5295.  The 
Board finds that the disability picture is not unusual or 
exceptional and does not render impractical the application 
of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).    

There is no indication that the veteran has been hospitalized 
frequently for the spondylosis at L5/S1.          

The Board further finds that the evidence of record does not 
establish that the veteran's service-connected spondylosis at 
L5/S1 causes marked interference with employment.  The Board 
stresses that 38 C.F.R. § 3.321(b)(1) requires marked 
interference with employment, not simply interference.  The 
Board points out that the currently assigned 40 percent 
disability evaluation for the service-connected spondylosis 
at L5/S1 is an acknowledgment on the part of VA that 
interference with employment exists.  See 38 C.F.R. 
§§ 3.321(a), 4.1; see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board recognizes that a total rating due to individual 
unemployability based upon service-connected disabilities was 
granted in January 2001.  However, this grant was based upon 
other service-connected disabilities in addition to the 
lumbar spine disability.  The grant was not based solely upon 
the service-connected spondylosis at L5/S1.  

The Board has no reason to doubt that the veteran's 
disability causes him discomfort and may limit his efficiency 
in certain tasks.  This alone, however, does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  See 
also 38 C.F.R. §§ 3.321(a), 4.1 (2002).  

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the service-connected spondylosis at L5/S1.      


ORDER

Entitlement to a disability evaluation in excess of 40 
percent for spondylosis at L5/S1 is denied.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

